DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2001 – 074847 (hereunder Umibe, cited in the IDS filed on 1/5/2021).
With respect to independent claim 7, Umibe teaches in Fig. 1 an optical element for a radiation imaging apparatus, the optical element including an objective lens and receiving incident radiation, wherein
a scintillator 401 that receives the radiation to emit fluorescence light as disclosed in paragraph [0021] with a longer wavelength visible as disclosed in paragraph [0010] than the radiation X-ray disclosed in paragraph [0021] is formed unitarily on a radiation incidence side substrate face 301 of a lens-form substrate included in the objective lens 301.
	With respect to independent claim 10, Umibe teaches a method of manufacturing an optical element for a radiation imaging apparatus, the optical element including an objective lens 301 and receiving incident radiation, the method comprising:
as discussed above, wherein another face of the substrate is shaped into a form of a lens as shown in Fig. 1, and
the substrate having undergone the step and the scintillator constitute a front lens of the objective lens as shown in Fig. 1.
With respect to independent claim 13, Umibe teaches radiation imaging apparatus comprising: an image sensor 101; as disclosed in paragraph [0024]; and the optical element according to claim 7.
With respect to dependent claim 16, Umibe teaches an X-ray imaging apparatus comprising: an image sensor 101; the optical element according to claim 7; and an X-ray generating apparatus 501 that generates X rays as the radiation that the optical element for a radiation imaging apparatus receives.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 9, 14 – 15, and 17 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umibe, and further in view of US 2014/0064445 A1 (hereunder Adler).
The teaching of Umibe has been discussed above.
With respect to dependent claim 8, Umibe is silent with wherein the lens-form substrate is formed of a solid optical material with an index of refraction of which a difference from an index of refraction of the scintillator formed unitarily on the radiation incidence side substrate face of the lens-form substrate is 0.1% or less.
	In paragraph [0208] Adler teaches the lens material and the material used for scintillator may be selected to have matched refractive indices. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Umibe in order to increase detection efficiencies. This rejection is in consistent with KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claim 9, Umibe is silent with wherein a material of the lens-form substrate and a base material of the scintillator are solid optical materials of an identical composition selected from the group consisting of LU3AL5O12, Y3AI5O12, Lu2SiO5, LuYSiO5, LuYSiO5, Gd3Ga5O12, CdWO4, Bi4Ge3O12, Gd2SiO5, Gd2O2S, Y2SiO5, Yb2Si5, YAIO3, LuA103, Gd3Al2Ga3O12, LaBr3, CeBr3, Srl2, GdA1O3, Cs2HfCl6, LiCaAlF6, and Lu2O3.
As discussed above Adler teaches the material for lens and scintillator should have matched indices. And Adler teaches in paragraph [0126] Lu2SiO5, Gd3Ga5O12, and Bi4Ge3O12. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Umibe in order to have desired material both for scintillator and lens for enhancing detection efficiencies. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to dependent claims 14 – 15, as discussed above Umibe modified by Adler teaches a radiation imaging apparatus comprising: an image sensor 101 in Umibe; and the optical element according to claim 8 and claim 9.
With respect to dependent claims 17 – 18, X-ray imaging apparatus comprising:
101 in Umibe; the optical element according to claim 8 or claim 9; and an X-ray generating apparatus 501 in Umibe that generates X rays as the radiation that the optical element for a radiation imaging apparatus receives.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umibe, and further in view of US 2011/0155917 A1 (hereunder Nomura).
The teaching of Umibe has been discussed above.
With respect to dependent claim 11, Umibe is silent with wherein
in the step, the scintillator is directly bonded to the one face of the substrate by solid-phase diffusion, and the another face of the substrate is shaped into a form of a convex lens.
	In paragraph [0023] Nomura teaches solid phase diffusion bonding. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Umibe in order to bond desired layer by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as unpatentable over JP 2012 – 159483 (hereunder Yamada, cited in the IDS filed on 1/13/2020) in view of Adler.
With respect to independent claim 12, Yamada teaches a radiation imaging apparatus comprising:
a scintillator 12; as disclosed in paragraph [0043] that receives radiation with a predetermined wavelength to emit fluorescence light with a longer wavelength than the radiation; and a lens 115a arranged in a stage subsequent to scintillator, but is silent with wherein a space between the scintillator and the lens is filled unitarily by a lens-forming substance with an index of refraction of which a difference from an index of refraction of the scintillator is 0.1% or less. However, Yamada teaches a space filler 116. 
As discussed above Alder teaches using the materials having the same indices for lens and scintillator. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Yamada in order to increase detection efficiencies. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        2/24/2021